Order entered April 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00245-CV

                           IN THE INTEREST OF J.C., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-00345W

                                           ORDER
       We GRANT appellants Luis Campuzano and Mary McEvoy’s April 23, 2015 first

request for extension of time to file brief and ORDER the brief be filed no later than May 29,

2015. Because this is an accelerated appeal in a parental termination case, no further extensions

will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE